            . I�
,}




        1
       2
       3
       4
       5
       6
       7
       8                             . IN THE UNITED STATES DISTRICT COURT
       9                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
      10
      11
      12
                   GABRIEL RAMIREZ,                               2:l 7-CV-07788 DSF K.ES
      13
                                                    Plaintiff, STIPULATED PROTECTIVE
      14                                                       ORDER
                                v.
      15
      16           STEVEN C. JOHNSON, M.D.,
                   JOHANNES HAAR, M.D., G.
      17           CHAFFE, O.D., ET AL.,
      18                                        Defendants.
      19
     '20                1.   PURPOSE AND LIMITATIONS
      2]                Discovery in this action is likely to involve production of confidential,
      22           proprietary, or private information for which special protection from public
      23           disclosure and from use for any purpose other than prosecuting this litigation may
      24           be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
     · 25          enter the following Stipulated Protective Order. The parties acknowledge that this ·
      26           Order does not confer blanket protections on all disclosures or responses to
      27           discovery and that the protection it affords from public disclosure and use extt:nds
      28           only to the limited information or items that are entitled to confidential treatment
                                                              1
 1    under the applicable legal principles. The parties further acknowledge, as set forth
 2    in Section 12.3 below, that this Stipulated Protective Order does not entitle them to
 3    file confidential information under seal; Civil Local Rule 7�-5 sets forth the
 4    procedures that must be followed and the standards that will be applied when a
 5    party seeks permission from the court to file material under seal.
 6         B. GOOD CAUSE STATEMENT
 7         Plaintiff has placed his medical condition at issue in this case, and his medical
 8    records will be evidence in this case..Accordingly, to expedite the flow of
 9    information, to facilitate the prompt resolution of disputes over confidentiality of
10    discovery materials, to adequately protect information the parties are entitled to
11    keep confidential, to ensure that the parties are permitted reasonable necessary uses
12    of such material in preparation for and in the conduct of trial, to address their
13    handling at the end of the litigation, and serve the ends of justice, a protective order
14    for such information is justified in.this matter. It is the intent of the parties that
15    information will not be designated as confidential for tactical reasons and that
16    nothing be so designated without a good faith belief that it has been maintained in a
17    confidential, non-public manner, and there is good cause why it should not be part
18    of the public record of this case.
19         2.   · DEFINITIONS
20         2.1 Action: this pending federal lawsuit.
21         2.2 Challenging Party: a Party or Non-Party that challenges the designation
22   of infonnation or items under this Order.
23         2.3 "CONFIDENTIAL" Information or Items: information (regardless of
24 . how it is generated, stored or maintained)'or tangible things that qualify for
25   protection under Federal Rule of Civil Procedure 26(c); and as.spe9ified above in
26    the Good Cause Statement.
27         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
28   support staff).
                                                 2.
 1        2.5 De·signating Party: a Party or Non-Party that designates information or
 2   items that it produces in disclosures or in responses to discovery as
 3   "CONFIDENTIAL."
 4        2.6 Disclosure or Discovery Material': all items or information, regardless of
 5   the medium or manner in which it is generated, stored, or maintained (including,
 6   among other things, testfmony, transcripts, and tangible things), that are produced
 7   or generated in disclosures or responses to discovery in this matter.
 8        2.7 Expert: a person with specialized knowledge or experience in·a mat:ter
 9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
10   an expert witness or as a consultant in this Action.
11        2.8 House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14        2.9 Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.·
16        2.10 Outside Counsel of Record: attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party·to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm
19   which has appeared on behalf of that party, and includes support staff.
20        2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25        2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g.,. photocopying, videotaping, translating, preparing exhibits or
27   demonstration, and organizing, storing, or retrieving data in any form or medium)
28   and their employees and subcontractors.
                                                3
  1         2.14 Protected Material: any Disclosure or Discovery Material that is
  2    designated as "CONFIDENTIAL."
  3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  4    from a Producing Party.
  5
  6         3.   SCOPE
  7         The protections conferred by this Stipulation and Order cover not only
  8    Protected Material (as defined above), but also (1) any information copied or
  9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 10    compilations of Protected Material; and (3) any testimony, conversations, or
 11    presentations by Parties or their Counsel that might reveal Protected Material.
 12         Any use ofProtected Material at trial shall be governed by the orders ofthe
 13    trial judge. This Order does not govern the use o.fProtected Material at trial.
 14         4. · DURATION
· 15        Once a case proceeds to trial, all ofthe information that was designated as
 16    confidential or maintained pursuant to the protective order becomes public and will
 17    be presumptively available to all members ofthe public, including the press, unless
 18    compelling reasons supported by specific factual findings to proceed otherwise are
19     made to the trial judge in advance ofthe trial. See Kamakana v. City and County of
20     Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing "good cause"
21     showing for sealing documents produced in discovery from "compelling reasons"
22     standard wh�n merits-related documents are part ofcourt record). Accordingly, the
23     terms ofthis protective order do �ot.extend beyond the commencement ofthe trial.
24          5.   DESIGNATING PROTECTED MATERIAL
· 25        5.1 Exercise ofRestraint and Care in Designating Material for Protection.
26     Each Party or Non-Party that designates information or items for protection under
27     this Order must take care to limit any such designation to specific material that
28     qualifies under the appropriate standards. The Designating Party must designate for

                                                4
.




       1   protection only those parts of material, documents, items, or oral or written
      2    communications that qualify so that 'other portions of the material, documents,
      3    items, or communications for which protection is not warranted are not swept
      4    unjustifiably within the-ambit of this Order.
      5         Mass indiscriminate, or routinized designations are prohibited. Designations
      6    that are shown to be clearly unjustified or that have been made for an improper
      7    purpose (e.g., to unnecessarily encumber the case development process or to
      8    impose unnecessary expenses and burdens on other parties) may expose the
      9    Designating Party to sanctions.
     10         If it comes to a J?esignating Party's attention that information or items that it
     11    designated for protection do not qualify for protection, that Designating Party must .
     12    promptly notify all other Parties that it is withdrawing the inapplicable designation.
     13         5.2 Manner and Timing of Designations. Except as otherwise provided in
     14    this Order (see, e.g., second paragraph of section 5 .2(a) below) or as otherwise
     15    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
     16    under this Order must be clearly so designated before the material is disclosed or
     17    produced.
     18         Designation in conformity with this Order requires:
     19         (a) for information in documentary form (e.g., paper or electronic documents,
     20    but excluding transcripts of depositions or other pretrial or trial proceedings), that
     21    the Producing Party affix at a minimum, the legend "CONFIDENTIAL" ·
    . 22   (hereinafter "CONFIDENTIAL legend"), to each page that contains protected
     23    material. . If only a portion or portions of the material on a page qualifies for
     24    protection, the Producing Party also must clearly identify the protected portion(s)
     25    (e.g., by making appropriate markings in the margins).
     26         A Party or Non-Party that makes original documents available for inspection
     27    need not qesignated them for protection until after the inspecting· Party has
    28     indicated which documents it would like copies and produced. During the
                                                      5
· 1   inspectfon and before the designation, all of the material made available for
 2    inspection shall be deemed "CONFIDENTIAL." After the inspecting Party has
 3    identified the documents it wants copied and produced, the Producing Party must
 4    determine which documents, or portions thereof, qualify for protection under this
 5    Order. Then, before producing the specified documents, the Producing Party must
 6    affix the "CONFIDENTIAL legend" to each page that contains Protected Material.
 7    If only a portion or portions of the material on a page qualifies for protection, the
 8    Producing Party also must clearly identify the protected portion(s) (e.g., by making
 9    appropriate markings in the margins).
10         (b) for testimony given ih depositions that the Designating Party identify the·
11    Disclosure or Discovery Material on the record, before the close of the deposition
12    all protected testimony.
13         (c) for information produced in some form other than documentary and for any
14    other tangible items, that the Producing Party affix in a prominent place on the
15    exterior of the container or containers in which the information is stored the legend
16    "CONFIDENTIAL." If only a portion or portions of the information warrants
17    protection, the Producing Party, to the extent practicable, shall identify the
18    protected portion(s).
19         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertenr
20    failure to designate qualified information or items does not, standing alone, waive
21    the Designated Party's right to secure protection under this Order for such material.
22    Upon timely correction of a designation, the Receiving Party ·must make reasonable
23    efforts to assure that the material is treated in accordance with the provisions of this
24    Order.
25
26
27
28

                                                6
      I.

  1              6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2              6.1 Timing of Challenges.        Any Party or Non-Party may challenge a
  3         designation of confidentiality at any time that is consistent with the Court's
  4         Scheduling Order.
  5              6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  6         resolution process under Local Rule 37.1 et seq. or follow the procedures for
  7         �nformal, telephonic discovery hearings on the Court's website.
  8              6.2 The burden pf persuasion in any such challenge proceeding shall be on
 9          the Designating Party. Frivolous challenges, and those made for an improper
10          purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11          parties) may .expose the Challenging Party to sanctions. Unless the Designating
12          Party has waived or withdrawn the confidentiality designation, all parties shall
13          continue to afford the material in question the level of protection to which it is
14         entitled under the Producing Party's designation until the Court rules on the
15         · challenge.
16               7.       ACCESS TO AND USE OF PROTECTED MATERIAL
17                        7.1 Basic Principles. A Receiving Party may use Protected Material
18         that is disclosed or produced by another Party or by a Non-Party in connection with
19         this Action only for prosecuting, defending, or attempting to settle this Action.
20         Such Protected Material may be disclosed only to the categories of persons and
21         under the conditions described in this Order. When the Action has been terminated,
22         a Receiving Party must comply with the provisions of section 13 below (FINAL
23         DISPOSITION).
24                    Protected Material must be stored and maintained by a Receiving Party at
25         a location and in a secure manner that ensures that access is limited 'to the persons
26         authorized under this Order.
27               7.2 Disclosure of"CONFIDENTIAL" Information or Items. Unless
'28        otherwise ordered by t?e court or permitted in writing by the Designating Party, a
                                                      7
   1   Receiving Party may disclose any information or item designated
  2    "CONFIDENTIAL" only to:
  3         (a) the Receiving Party's Outside Counsel of Record in this A�tion, as well as
   4   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  5    disclosure the information for this Action;
  6         (b) the officers, directors, and employees (including House Counsel) of the
  7    Receiving Party to whom disclosure is reasonably necessary for this Action;
  8         (c) Experts (as defined in this Order) of the Receiving Party to whom
  9    disclosure is reasonably necessary for this Action and who have signed the
 10    "Ackno�ledgement and Agreement to be Bound" (Exhibit A);
 11        (d) the court and its personnel;
 12         (e) court reporters and their staff;
 13         (f) professional jury or trial consultants, mock jurors, and Professional
 14    Vendors to whom disclosure is reasonably necessary for this Action and who have
 15    signed the "Acknowledgement and Agreement to Be Bound" (Exhibit A);
 16         (g) the author or.recipient of a document containing the information or a
 17    custodian or other person who otherwise possessed or knew the information;
. 18        (h) during their depositions, witnesses, and attorneys for witnesses,' in the
 19    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 20    requests that the witness sign the fol!Il attached.as Exhibit 1 hereto; and (2) they
 21    will not be permitted to keep any confidential information unless they sign the
 22    "Acknowledgement and Agreement to Be Bound" (Exhibit A), unless otherwise
 23    agreed by the Designating Party or ordered by the court. Pages of transcribed
 24    deposition testimony or exhibits to depositions that reveal Protected material may
 25    be separately bound by the court reporter and may not be disclosed to anyone
 26    except .as permitted under this Stipulated Protective Order; and
 21·        (i) any mediator or settlement officer, and their supporting personnel, mutually
 28    agreed upon by any of the parties engaged in ·settlement discussions.
                                                   8
 1             8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2   PRODUCED IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure ofany information or items designated in this Action as
 5   "CONFIDENTIAL," that Party must:
 6         (a) promptly notify in writing the Designating Party. Such notifications shall
 7   include a copy of the subpoena or court order;
 8         (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy
11   . of this Stipulated Protective Order; and
12         (c) cooperate with respect to all reasonable procedures sought to be pursued by
13   the Designating Party whose Protected Material may be affected.
14        - If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this
16   action as "CONFIDENTIAL" before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party's
18   permission .. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its· confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22        9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
23   PRODUCED IN THIS LITIGATION
24         (a) The terms of this Order are applicable to information produced by a Non-
25   Party in this Action and designated as "CONFIDENTIAL." Such information .
26   produced by Non-Parties in connection with this litigation is protected by the
27   remedies and relief provided by this Order. Nothing in these provisions should be
28   construed as prohibiting a Non-Party from seeking additional protections.

                                                  9
  1         (b) In the _event that a Party is required, by a valid discovery request, to
  2    produce a Non-Party's confidential information in its possession, and the Party is
  3    subject to an agreement with the Non-Party not to produce the Non-Party's
  4    confident�al information, then the Party shall:
  5         (1) promptly notify in writing the Requesting Party and the Non-Party that
  6    some or all of the information requested is subject to a confidentiality agreement
  7    with a Non-Party;
  8         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
  9    Order in this Action, the relevant discovery request(s), and a reasonably specific
 10    description of the information requested; and
 11         (3) make the information requested available for inspection by the Non-Party,
 12    if requested.
 13       . (c) If the Non-Party fails to seek a protective order from this court within 14
 14    days of receiving the notice and accompanying information, the Receiving Party
 15    may produce the Non-Party's confidential information responsive to the discovery
 16    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 17    not produce any information in its possession or control that is subject to the
 18    confidentiality agreement with the Non-Party before a determination by the court.
 19    Absent a court order to the contrary, the Non-Party shall bear the burden and
· 20   expense of seeking protection in this court of its Protected Material.
 21
 22         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 23         If a Re�eiving Party learns that, by inadvertence or otherwise, it has disclosed
 24    Protected Material to any person or in any circumstance not authorized under this
 25    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 26    writing the Designating Party of the unauthorized disclosures, (b) use its best
 27    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 28    person or persons to whom unauthorized disclosures were made of all the terms of

                                                 10
  1    this Order, and (d) request such person or persons to execute the.
  2    "Acknowledgement and Agreement to Be Bound" that is attached hereto as Exhibit
  3- A.
  4         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  5    PROTECTED MATERIAL
  6       . When a Producing Party gives notice to Receiving Parties that certain
  7    inadvertently produced material is subject to a claim of privilege or other
  8    protection, the obligations of the Receiving Parties are those set forth in Federal
  9    Rule of Civil Procedure 26(b)(S)(B). This provision is not intended to modify
10     whatever procedure may be established in an e-discovery order that provides for
11     production without prior privilege review. Pursuant to Federal Rule of Evidence
12     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
13     of a communication or information covereq by the attorney-client privilege or work
14     product protection, the parties.may incorporate their agreement in the stipulated
15     protective order submitted to the court.
16
17          12. MISCELLANEOUS
18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 19    person to seek its modification by the Court.in the future.
· 20        12.2 Right to Assert Other Objections. By stipulating to the entry of this
21     Protective Order no Party waives any right it otherwise would have to object to
22     disclosing or producing any information or item on any ground not addressed in
23 ·   this Stipulated Protective. Order. Similarly, no Party waives any right to object on
24     any ground to use in evidence of any of the material covered by this Protective
25     Order.
26          12.3 Filing Protected Material. A Party that seeks to file under seal any
27     Protected Material must comply with Civil Local Rule 79-5. Protected material
28     may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                  11
 1   specific Protected Material at issue. If a Party's request to :file Protected Material
 2   under seal is denied by the court, then the Receiving Party may :file the information
 3   in the public record unless otherwise instructed by the court.
 4        13. FINAL DISPOSITION
 5        After the :final dispositiori of this Action, as defined in paragraph 4, within 60
 6   days of a written request by the Designating Party, each Receiving Party must
 7   return all Protected Material to the Producing Party or destroy such material. As
 8   used in this subdivision, "all Protected Material" includes all copies, abstracts,
 9   compilations, summaries, an any other format reproducing or capturing any of the
10   Protected Material. Whether the Protected Material is returned or destroyed, the
11   Receiving Party must submit a written certification to the Producing Party (and, if
12   not the same person or entity, to the Designating Party) by the 60 day deadline that
1�   (1) identifies (by category, where appropriate) all the Protected Material that was
14   returned or destroyed and (2) affirms that the Receiving Party has not retained any
15   copies, abstracts, compilations, summaries or any other format reproducing or
16   capturing any of the protected Material. Notwithstanding this provision, Counsel
17   are entitled to retain an archival copy of all pleadings, motion papers, trial,
18   deposition; and hearing transcripts, legal memoranda, correspondence, deppsitions
                                                                             ',
19   and trial exhibits, exp�rt reports, attorney work product, and consultant and expert
20   work product, even if such materials contain Protected Material. Any such archival
21   copies that contain or constitute Protected Material remain subject to this Protective
22   Order as set forth in Section 4 (DURATION).
23
24
25
26
27
28
                                               12
    !

•

         1       IT IS SO STIPULATED, THROUGH PLAINTIFF PRO SE AND COUNSEL
         2    OF RECORD:
         3
         4
         5
         6
         7
         8,
         9
        10
        11                                G. Chaffe and J. Haar

        12
        13
        14
        15       Zachary , . sen
        16       Attorney fJ r defendant S. Johnson

        17
        18       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

        19
                 DATED: ---�-----
                          January 25, 2019
        20
        21
        22       Honorable Karen Scott, United States Magistrate Judge
        23
        24
        25
        26
        27
        28
                                                  13
•



     1                   EXHIBITA
     2       ACKNOWLEDGEMENTANDAGREEMENTTOBEBOUND
     3
     4        I, ______________ [print or type full name], of
     5   -------�---- [print or type full address], declare under penalty
     6   of perjury that I have read in its entirety and 'understand the Stipulated Protective
     7   Order that was issued by the United States District Court for the Central District of
     8   California on [date] in the case of Ramirez v. Johnson, etal., Case No: 2: 17-CV-
     9   07788 DSF KES. I agree to comply with and to be bound by all the terms of this
    10   Stipulated Protective Order and I understand and acknowledge that failure to so
    11   comply could expose me to sanctions and punishment in the nature of contempt. I
    12   solemnly promise that I will not disclose in any manner any information or item
    13   that is subject to this Stipulated Protective Order to any person or entity except in
    14   strict compliance with the provisions of this Order.
    15        I further agree to s·ubmit to the jurisdiction of the United States District Court
    16   for the Central District of California for the purpose of enforcing the terms of this
    17   Stipulated Protective Order, even if such enforcement proceedings occur after
    18   termination of this action. I hereby appoint-------------
    19   [print or type full name] of ___�---------�---
    20                                                                       or type full address
    21   and telephone number] as my California agent for service of process in connection
    22   with this action or any proceedings related to enforcement of this Stipulated
    23   Protective Order.
    24        Date: ------------------
    25        City and State where sworn and signed: ---------�-
    26        Printed name: ---------------
    27        Signature:----------------
    28
                                                   14
